


110 HR 4086 IH: Healthy Families and Dedicated

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4086
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Klein of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the tax-free distributions from individual retirement plans for
		  charitable purposes and the deduction for State and local sales tax, and to
		  extend the residential energy efficient property credit, the above the line
		  deduction for eligible educator expenses, and the deduction for qualified
		  tuition and related expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Families and Dedicated
			 Teachers Tax Relief Act of 2007.
		2.Residential
			 energy efficient property
			(a)In
			 generalSubsection (g) of
			 section 25D of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			3.State and local
			 sales tax
			(a)In
			 generalSubparagraph (I) of section 164(b)(5) of the Internal
			 Revenue Code of 1986 (relating to application of paragraph) is amended by
			 striking , and before January 1, 2008.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Tax-free distributions
			 from individual retirement plans for charitable purposes
			(a)In
			 generalParagraph (8) of
			 section 408(d) of the Internal Revenue Code of 1986 (relating to distributions
			 for charitable purposes) is amended by striking subparagraph (F).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2007.
			5.Certain expenses of
			 elementary and secondary school teachers
			(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) of the Internal Revenue Code of 1986 (relating to certain
			 trade and business deductions of employees) is amended by striking
			 during 2002, 2003, 2004, 2005, 2006, or 2007 and inserting
			 after December 31, 2001, and before January 1, 2013.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			6.Qualified tuition
			 and related expenses
			(a)In
			 generalSubsection (e) of section 222 of the Internal Revenue
			 Code of 1986 (relating to termination) is amended by striking December
			 31, 2007 and inserting December 31, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
